Epitomized Opinion
Sellner secured a judgment in the trial court, fox-personal injuries suffered in a collision between one of the cars of the Traction Co. and an automobile in which he was riding as a passenger. As no negligence, if any, on the part of the driver, could be imputed to Sellner, the verdict and the judgment are not manifestly against the weight of the evidence, while the judgment recovered sems large, in view of the destroying of several of Sellner’s front teeth, the court does not find it so excessive as to require a reversal.